          Case 3:18-cv-01865-RS Document 235 Filed 07/26/19 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                           FILED
                                FOR THE NINTH CIRCUIT                           JUL 26 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
STATE OF CALIFORNIA, by and through               No.    19-15456
Attorney General Xavier Becerra; et al.,
                                                  D.C. No. 3:18-cv-01865-RS
        Plaintiffs-Appellees,                     Northern District of California,
                                                  San Francisco
LOS ANGELES UNIFIED SCHOOL
DISTRICT,                                         ORDER

        Intervenor-Plaintiff-
        Appellee,

  v.

WILBUR ROSS, in his official capacity as
Secretary of the U.S. Department of
Commerce; et al.,

        Defendants-Appellants.

        The appellants’ motion for voluntary dismissal (Docket Entry No. 14) is

granted. This appeal is dismissed. Fed. R. App. P. 42(b). A copy of this order

sent to the district court shall act as and for the mandate of this court.


                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: Terri Haugen
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7



tah/7.22.19/Pro Mo
